Citation Nr: 0430759	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-14 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, previously classified as schizophrenia, currently 
classified as bipolar disorder, and currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appeal has since been 
transferred to the RO in Newington, Connecticut.

The veteran testified before a decision review officer at a 
July 2003 hearing at the RO.  A transcript of that hearing is 
of record. 


REMAND

The veteran's current claim for an increased evaluation for 
psychiatric disability was received in April 1998.  In 
response to the claim, he was afforded a VA psychiatric 
examination in June 1998.  At the June 1998 examination, he 
reported that he was being followed for his psychiatric 
illness on a regular basis at the VA medical facility in 
Albany, New York.  At the July 2003 RO hearing, after his 
relocation to Connecticut, the veteran reported that he was 
being followed for his psychiatric illness at the West Haven 
VA Medical Center.

The record reflects that the RO has obtained records 
pertaining to the veteran's treatment at the West Haven VA 
Medical Center for the period from June 2000 to March 2003.  
The record does not reflect that the RO has attempted to 
obtain pertinent VA records for the period prior to June 2000 
or the period since March 2003.  Therefore, the Board has 
concluded that further development of the record is in order 
to comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  



Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  He should also be requested 
to provide the names, addresses, and 
approximate dates of treatment or 
evaluation for any non-VA health care 
providers who have treated or evaluated 
him for psychiatric illness during the 
period of this claim.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
records identified but not provided by 
the veteran.  

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

4.  The RO should obtain a copy of all 
records (other than the West Haven 
records for the period from June 2000 to 
March 2003) pertaining to psychiatric 
treatment or evaluation of the veteran 
from 1997 to the present at the VA 
medical facilities in Albany, New York 
and West Haven, Connecticut.

5.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his service-connected psychiatric 
disability.  Any indicated studies must 
be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned. 

The rationale for all opinions expressed 
should also be provided.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




